DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12, 16, and 18-20 are pending.
Claims 9-12 are withdrawn from further consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu) in view of Industrial Solvent Handbook by Cheremisinoff cited in previous Office action (herein Cheremisinoff) and U.S. Patent 6,284,322 to Nazaryan et al. cited in previous Office action (herein Nazaryan).
Regarding claim 1, Wu teaches an acid cured coating composition (abstract) comprising a polyfunctional hydroxy group containing compound corresponding to the acrylic polyol recited in the instant claims, a 1,3,5-triazine-2,4,6-tris-carbamate corresponding to the melamine carbamate crosslinker recited in the instant claims, and an acid cure catalyst corresponding to the acid catalyst recited in the instant claims (Col 2, lines 20-25).  Wu teaches that the polyfunctional hydroxy group 
Wu is silent as to the halogenated hydrocarbon solvents being methylene chloride and the preferred amount of solvent or solids.
Regarding the halogenated hydrocarbon solvents being methylene chloride, Cheremisinoff teaches aliphatic solvents make up the largest share of halogenated hydrocarbons and that chlorinated solvents make up the largest share of the aliphatic solvents (page 49, middle).  Cheremisinoff teaches that, of the chlorinated solvents, methylene chloride is the most widely used (page 49, middle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the halogenated hydrocarbon of Wu to be methylene chloride as taught by Cheremisinoff because it is the most widely used halogenated hydrocarbon solvent (page 49, middle), possesses aggressive solvency, has no flash point, and is not a significant source of atmospheric pollution (page 53, top).
Regarding the amount of solvent in the composition, Nazaryan teaches a coating composition for coating a substrate (abstract).  Nazaryan teaches that in some applications, such as spray applications, the composition can be thinned with a solvent such as methylene chloride in an amount of from 10 wt% to 90 wt% (Col 4, lines 18-34).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solvent of Wu in the amounts taught by Nazaryan because it is advantageous for spray applications (Col 4, lines 18-34).  Additionally, Nazaryan teaches that one of ordinary skill in the art can determine how much is needed based on the desired evaporation rate, type of spraying or other application equipment, and desired thickness of applied coat (Col 4, lines 18-34), i.e. one of ordinary skill in the art would optimize the amount of solvent.  See MPEP 2144.05(II).
Regarding the solids content, one of ordinary skill in the art would recognize that a solvent content of 10 wt% to 90 wt% as taught by Nazaryan would result in a solids content of 10 wt% to 90 wt% which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Evidence of this can be found in Wu, for example in the preparation of copolymer B of inventive example 1 (Col 9, lines 11-25).  Adding the non-solvent components results in a solids content of about 70%.  Examiner notes that while Wu teaches a solids content 71.2%, Wu says that “about 85 g” of volatiles were removed which would account for the discrepancy.  
Regarding the limitation “wherein the planarization coating composition is applied over a flexible polyester substrate chosen from polyethylene naphthalate or polyethylene terephthalate”, this limitation recites an intended use of the coating composition and does not limit the coating composition itself.  Instant claim 1 is directed to a coating composition and not the manner in which the coating composition is used.  Therefore, 
Regarding claims 2-3, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the preferred species of 1,3,5-triazine-2,4,6-tris-carbamate are 2,4,6-tris-(methoxycarbonylamino)-1,3,5-triazine and 2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine (col 6, lines 14-16) which meet the limitations of claims 2 and 3.
Regarding claims 4 and 5, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the molar ratio of hydroxyl groups in the polyfunctional hydroxyl group containing compound to functional groups of the 1,3,5-triazine-2,4,6-tris-carbamate is from 0.8:1.0 to 1.2:1 (Col 7, lines 5-9).  This range of ratio would result in a content of the polyfunctional hydroxyl group containing compound and the 1,3,5-triazine-2,4,6-tris-carbamate that overlap the ranges recited in instant claims 4 and 5 as evidenced by the inventive examples of Wu which have contents that fall within the claimed ranges (Col 10, lines 15-23).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 6, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
As discussed above, the composition of Wu as modified according to Cheremisinoff and Nazaryan has a methylene chloride content of 10 wt% to 90 wt%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that suitable acid cure catalysts include dodecylbenzene sulfonic acid, polyphosphoric acid, dimethyl acid pyrophosphate, dinonyl naphthene disulfonic acid, para-toluenesulfonic acid, oxalic acid, and carboxylic acid (Col 6, lines 40-58).
Regarding claim 8, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the acid catalyst is present at 0.01-3 wt% based on total weight of the polyfunctional hydroxyl group containing compound and the 1,3,5-triazine-2,4,6-tris-carbamate.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0100454 to Adam et al. cited in previous Office action (herein Adam) in view of U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu).
Regarding claim 16, Adam teaches a composite film comprising a polymeric substrate and a planarizing coating layer (abstract) for use in electronic devices (paragraph 0001).  Adam teaches that the polymeric substrate is preferably polyester (paragraph 0008) and flexible (paragraph 0002).  Adam teaches that the polyester is preferably polyesters of 2,6-naphthalenedicarboxylic acid or terephthalic acid with ethylene glycol (paragraph 0013), i.e. polyethylene naphthalate or polyethylene terephthalate, respectively.  Adam also teaches that the planarizing coating composition comprises a polyacrylic acid, a crosslinking agent, and a solvent (paragraph 0045).  Adam teaches that the planarizing coating has a thickness of from 1 to 20 microns (paragraph 0056).
Adam is silent as to the planarizing coating composition being a composition as recited in instant claim 16.
Wu teaches an acid cured coating composition (abstract) comprising a polyfunctional hydroxy group containing compound corresponding to the acrylic polyol recited in the instant claims, a 1,3,5-triazine-2,4,6-tris-carbamate corresponding to the melamine carbamate crosslinker recited in the instant claims, and an acid cure catalyst corresponding to the acid catalyst recited in the instant claims (Col 2, lines 20-25).  Wu teaches that the polyfunctional hydroxy group containing compound can be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planarizing coating composition to be the coating composition as taught by Wu because it gives good etch resistance, an absence of formaldehyde emissions during curing (Col 1, lines 37-40), and lowered curing temperatures (Col 2, lines 13-16).
Regarding claim 18, Adam and Wu teach all the limitations of claim 16 as discussed above.
Adam teaches that the planarizing coating has a surface roughness, Ra, of less than 0.7 nm (paragraph 0058).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0100454 to Adam et al. cited in previous Office action (herein Adam) in view of U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu) as applied to claim 16 above and in further view of U.S. Pre-grant Publication 2011/0135808 to Liu et al. cited in previous Office action (herein Liu).
Regarding claims 19 and 20
Adam teaches that an electrode layer can be applied to the composite film wherein the electrode layer is made of gold (paragraph 0067).
Adam is silent as to the electrode layer being a made from a conductive composition.
Liu teaches a composition for forming conductive features on a substrate (abstract) wherein the composition comprises a polymeric binder, a liquid, and a plurality of metal nanoparticles (paragraph 0008).  Liu teaches that the nanoparticles are a metal alloy of silver and one, two, or more metals (paragraph 0015).  Liu also teaches that the conductive features formed by the composition have a conductivity of more than 100 Siemens/cm (paragraph 0068).  Page 11, paragraph 0031 of the instant specification disclose that conductive compositions comprising silver nanoparticles are suitable for the instant invention; therefore, one of ordinary skill in the art would reasonably consider conductive traces formed from the composition of Liu to meet the limitations of instant claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode layer of Adam from the conductive composition of Liu because the composition has an increased shelf life, is environmentally safe (paragraph 0005), and silver is much lower in cost than gold (paragraph 0001).
Response to Amendment
In view of Applicant’s amendments filed 30 April 2021, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that because Wu does not teach that the composition can be applied to a flexible polyester substrate, it does not meet the claimed limitations (Remarks, pages 7-8).  As discussed in the rejection above, claim 1 recites an intended use of the claimed coating composition, and, as such, does not limit the composition itself. Furthermore, given the wide range of applications and suitable 
Applicant argues that Nazaryan fails to teach a flexible polyester substrate (Remarks, page 9).  Nazaryan was relied upon to teach the claimed ranges of solvent and solids content, specifically that a solvent content of 10-90% is advantageous in spray applications.  As discussed above, the requirement that the coating composition be applied to a flexible polyester substrate is a recitation of the intended use of the coating composition and does not limit the composition itself.
Applicant argues that Nazaryan does not teach the claimed ranges of solvent and solids content (Remarks, pages 9-10).  While Nazaryan does not teach the exact claimed ranges of about 50 to about 90 wt% solvent and about 10 to about 50 wt% solids, Nazaryan teaches a solvent content of 10-90 wt% and therefore a solids content of 10-90 wt%.  These ranges overlap the claimed ranges thereby rendering them obvious.  Applicant has provided no showing of evidence demonstrating the nonobviousness of the claimed ranges.
Applicant argues that Nazaryan does not teach that solvent can be included in any amount.  Applicant argues that Nazaryan teaches a solids content of at least 63 wt% and Wu teaches a solids content of at least 76 wt% and that no motivation was provided to deviate from those amounts (Remarks, pages 10-11).  Regarding Wu, Wu was not relied upon to teach the claimed ranges of solvent 
Applicant argues that limiting Nazaryan to compositions having at least 63 wt% solids is not limiting the teachings of Nazaryan to a single embodiment (Remarks, page 11).  Nazaryan explicitly teaches that the composition cited by Applicant having at least 63 wt% solids can be thinned with a solvent and the resulting composition can have from 10 to 90 wt% solvent (Col 4, lines 18-34).
Applicant argues that Nazaryan fails to teach any specific amount of solvent (Remarks, page 11).  Nazaryan explicitly teaches solvents in the amount of 10 to 90 wt% (Col 4, line 33) and therefore 10-90 wt% solids.  These ranges overlap the claimed ranges thereby rendering them obvious.
Applicant argues that one of ordinary skill in the art would not modify the coating composition of Wu to be thinner and cites previous arguments filed 18 November 2020 (Remarks, page 12).  There is no indication in Wu that a thinner coating would provide unacceptable performance; on the contrary, the evidence in Wu is that it is the composition itself that is the important factor.  In the Remarks filed 18 November 2020, Applicant states “etch resistance is known to be a loss of coating thickness attributed primarily to crosslink hydrolysis of the coating by acid rain” (see Remarks filed 18 November 
Applicant argues that one of ordinary skill in the art would not modify Adam to use the coating composition of Wu because Wu is directed to providing resistance to damage from acid rain (Remarks, page 14).  Regarding applying the coating of Wu to flexible polyester substrates, Wu teaches that the coating composition is suitable for application to plastics (Col 8, lines 57-62) and teaches that the coating is suitable for wires (Col 8, lines 57-62) which are flexible.  Therefore, the coating composition of Wu can be reasonably considered to be capable of being used on flexible polyester substrates.  Regarding the resistance to acid rain, Wu teaches that the coating composition has superior environmental etch resistance (Col 1, lines 43-48).  Applicant has identified one type of environmental etching; however, there are numerous other hazardous or severe environments in industry and consumer use that require etch resistance.  
Applicant argues that one of ordinary skill in the art would not modify Adam to use the coating composition of Wu because Adam teaches a thickness of 1 to 20 microns and the inventive examples of Wu are thicker (Remarks, page 14-15).  As discussed above, Applicant has demonstrated that a thicker coating can undergo more etching, not that it is more resistant to etching.  Furthermore, there is no indication in Wu that a thinner coating would not achieve the desired etching resistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783